Citation Nr: 0918162	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  00-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
1996 for the grant of service connection for allergic 
rhinitis.

2.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 3, 1991 to July 1, 1991 and from February 14, 
1994 to July 21, 1994.

The remote procedural history of this case will be discussed 
where appropriate below.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota which granted service connection for a respiratory 
allergy and assigned a 10 percent disability rating for such, 
effective June 30, 1997.  The Veteran disagreed with both the 
assigned rating and the effective date of service connection.

In September 2004, the Veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the Veteran's VA 
claims folder.

In March 2005, the Board issued a decision which assigned an 
earlier effective date of October 18, 1996 for the grant of 
service connection for allergic rhinitis; the 
10 percent disability rating was continued.  The Veteran 
moved for reconsideration of the March 2005 denial in July 
2005, which was denied.  See 38 C.F.R. § 20.1000 (2008).  The 
Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision dated February 15, 2008, 
the Court vacated the Board's decision as to these two 
claims.  The contents of the Court's decision will be 
discussed below.  The case was subsequently returned to the 
Board.

Issues not on appeal

During his September 2004 hearing, the Veteran through 
counsel appeared to raise the issue of entitlement to service 
connection for a psychiatric disability secondary to his 
service-connected physical ailments.  See the September 2004 
hearing transcript, page 32.  That issue has not yet been 
addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

In its March 2005 decision, the Board denied entitlement to 
an effective date earlier than October 7, 1996 for assignment 
of a 60 percent rating for service-connected asthma with a 
history of emphysema, as well as entitlement to an effective 
date earlier than January 19, 2000 for the assignment of a 
100 percent rating for service-connected asthma with a 
history of emphysema and supraventricular tachycardia.  The 
Veteran did not appeal the determination as to the denial of 
an earlier effective date for a 100 percent rating.  The 
Veteran appealed the denial of an earlier effective date for 
a 60 percent rating for service-connected asthma to the 
Court; the Court affirmed the Board determination as to this 
issue in its February 2008 decision.  Accordingly, those 
issues have been resolved and are no longer on appeal.  


FINDINGS OF FACT

1.  The Veteran's initial claim for VA benefits included a 
claim for service connection for allergic rhinitis.

2.  A Board decision dated August 30, 1996 denied service 
connection for allergic rhinitis.  

3.  The Veteran did not file a motion for reconsideration of 
the August 1996 Board decision or a timely appeal to the 
Court.

4.  After August 30, 1996 but prior to October 18, 1996, 
there is no communication from or on behalf of the Veteran 
that constitutes a claim for service connection for allergic 
rhinitis.

5.  On October 18, 1996, the Veteran filed an informal claim 
for entitlement to service connection for allergic rhinitis, 
which was ultimately granted.

6.  Service connection for allergic rhinitis was granted 
effective October 18, 1996; the rating criteria in effect for 
allergic rhinitis prior to October 18, 1996 need not be 
considered in evaluating the Veteran's increased rating 
claim.  

7.  There is no competent medical evidence of nasal polyps 
associated with the Veteran's service-connected allergic 
rhinitis.  

8.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected allergic 
rhinitis is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The Board's August 1996 decision denying the Veteran's 
initial claim of entitlement to service connection for 
allergic rhinitis is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  The criteria for entitlement to an effective date prior 
to October 18, 1996 for the grant of service connection for 
allergic rhinitis have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  

3.  The criteria for a disability rating in excess of 10 
percent for service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2008).  

4.  The criteria for referral of the service-connected 
allergic rhinitis for consideration on an extra-schedular 
basis are not met. 38 C.F.R. § 3.321(b)(1) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in 
excess of 10 percent for allergic rhinitis, as well as an 
effective date earlier than October 18, 1996 for the grant of 
service connection for that disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Court's decision

As was noted in the Introduction, this case was remanded by 
the Court in February 2008.  

The Court determined that the Board failed to discuss whether 
an October 1996 communication should have been considered to 
be a motion for reconsideration of an August 1996 Board 
decision and whether failure by the Board to respond to the 
October 1996 submission constituted a violation of VA's duty 
to assist.  

Additionally, the Court found that the Board failed to 
discuss the rating criteria for allergic rhinitis in effect 
prior to October 18, 1996, and thus did not provide adequate 
reasons and bases in its determination that a disability 
rating in excess of 10 percent was not warranted for allergic 
rhinitis.  These were the only problems indicated by the 
Court. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

VA's compliance with its duties to notify and assist the 
Veteran in substantiating his claims was discussed at length 
by the Board on pages 5-8 of the March 2005 decision.  The 
February 15, 2008 Court Memorandum decision identified no 
fault in the either VA's compliance with the notification 
provisions of the VCAA or the Board's "reasons and bases" 
discussion of same.  If the Court believed the Board's VCAA 
discussion was in any way problematical, such potential error 
would have undoubtedly been explained in the body of the 
Memorandum decision.  The Board therefore sees no need to 
once again explain why there was VCAA notification 
compliance.

The Board adds that the Court's February 15, 2008 decision in 
this case post-dated its decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) [decided January 30, 2008)].  Nothing 
was said concerning that case.  The Board believes, as 
evidently did the Court, that the Veteran through counsel is 
amply aware of the law and regulations pertaining to 
increased rating claims, to include the schedular applicable 
criteria.  Indeed, as is discussed elsewhere in this 
decision, the matter of the schedular criteria for allergic 
rhinitis loomed large before the Court.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the duty to assist, one of the reasons for 
remand, as stated in the February 2008 Memorandum decision, 
was for the Board to determine whether its failure to respond 
to the Veteran's October 1996 correspondence was in violation 
of VA's duty to assist.  This matter will be addressed in the 
analysis portion below with respect to the earlier effective 
date claim.

No other deficiencies in VA's duty to assist were identified 
by the Court, and there is no indication that there exists 
any pertinent evidence which has not been obtained.

1.  Entitlement to an effective date earlier than October 18, 
1996 for the grant of service connection for allergic 
rhinitis.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2008).

Effective dates - reopened claims

A decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) 
(2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).
Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

Factual background

The history of this case is long and complex.  The Board 
therefore believes that it is necessary to provide a brief 
overview.

In October 1992, the RO received a letter from the Veteran 
about asthma, at the end of which he noted that he had been 
treated at VA for probable "sinusitis, bronchitis, or 
pneumonia."  There was no mention in that letter of allergic 
rhinitis.  

In December 1992, the RO received a statement from the 
Veteran articulating his contentions why service connection 
should be granted for asthma.  There was no mention in his 
letter of allergic rhinitis.

In August 1993, the RO received a statement from the Veteran 
in which he noted that he presently had a claim pending for 
service connection for asthma and that he wished "to expand 
that claim to include sinusitis and bronchitis."  
In April 1994, the RO received a statement from the Veteran 
in which he noted that he had claims pending for service 
connection for asthma, sinusitis and bronchitis.

Subsequently added to the record were medical treatment 
records, including records of treatment for allergic rhinitis 
in 1993 and in 1994.  In October 1994, the RO received a 
letter, submitted by the Veteran and dated in June 1994, from 
a private doctor, Y.S.S., M.D., noting that the Veteran was 
examined in May 1994 with a diagnosis of asthma, chronic 
bronchitis, and allergic rhinitis.

In a June 1995 rating decision, the RO denied service 
connection for a "condition, including undiagnosed illness, 
causing respiratory and/or pulmonary impairment, including 
asthma/bronchitis, sinusitis."  In the decision, the RO 
noted that some medical reports showed treatment for 
rhinitis.  In denying the claim, the RO noted that the legal 
provisions specific to undiagnosed illness from Persian Gulf 
duty were not applicable in this case because the Veteran's 
respiratory system problems were "shown to result from known 
clinical diagnoses of asthma/bronchitis, sinusitis, and 
rhinitis." [Emphasis added by the Board.]   On the last page 
of the rating decision, where the disorders for which service 
connection has been denied were listed, the RO referred to 
"respiratory/pulmonary impairment, asthma and/or bronchitis, 
and sinusitis/rhinitis."  See the June 1995 rating decision 
[emphasis added by Board].  The Veteran was notified of this 
rating decision by letter dated July 6, 1995, with a copy of 
the rating decision enclosed.

On July 10, 1995, the RO issued a supplemental statement of 
the case, in which the issue on appeal was phrased as 
"Service connection for condition, including undiagnosed 
illness, causing respiratory and/or pulmonary impairment, 
including asthma/bronchitis, sinusitis."  In July 1995, the 
RO received a statement from the Veteran in response to the 
supplemental statement of the case.  He did not mention 
allergic rhinitis specifically in that statement.  In 
November 1995, the Veteran's representative filed VA Form 1-
646, Statement of Accredited Representative in Appealed Case, 
in support of the Veteran's appeal.  Allergic rhinitis was 
not mentioned specifically in this statement.

In February 1996, the Veteran appointed a private attorney to 
represent him before VA.  In July 1996, the Veteran testified 
at a hearing before the Board.  His attorney agreed at the 
hearing that the issue on appeal was entitlement to service 
connection for an undiagnosed condition causing respiratory 
and pulmonary impairment including asthma, bronchitis, and 
sinusitis.  Allergic rhinitis was not mentioned or discussed 
specifically at any time during the hearing.  However, at the 
hearing, the Veteran's attorney submitted written argument 
with attached documents, which included copies of medical 
reports showing treatment for, or assessment of, rhinitis.  
See July 1996 Hearing Transcript at 2.  A copy of the June 
1994 letter of the private physician, Dr. Y.S.S., who 
referred to a diagnosis of allergic rhinitis, was tabbed as 
"rhinitis" in the binder.

After the hearing, on July 11, 1996, the RO received a 
substantive appeal, VA Form 9, dated July 8, 1996, in which 
the Veteran stated, "I appeal all decisions made as to which 
I was notified by letter dated July 6, 1995, including the 
denial of service connection for all conditions for which I 
have made application for a determination of service 
connection and an award of compensation for disability 
including asthma, bronchial asthma, sinusitis, rhinitis, 
undiagnosed environmental respiratory condition, and PTSD."  
See the July 1996 VA Form 9 [Emphasis added by Board].

In August 1996, the Board issued a decision as to the issue 
of the Veteran's entitlement to service connection for "a 
respiratory disorder" and granted service connection for 
asthma and sinusitis.  The Board noted that service medical 
records showed that the Veteran was treated in service for 
these two disorders and that medical records following 
service demonstrated the chronic nature of both the asthma 
and sinusitis.  The Board then stated, "Consequently, the 
Board concludes that service connection for the respiratory 
disorders referred to in [the] service medical records, 
specifically asthma and sinusitis, is warranted."

On October 18, 1996, the Veteran submitted a statement to the 
"Rating Board Regional Office, Louisville, KY."  In this 
correspondence, the Veteran inquired as to why his rhinitis 
claim, which fell under a "distinct code . . . separate from 
both sinusitis and asthma" was not sent forward from the RO 
to the Board and why it was specifically excluded from issues 
considered during the July 1996 Board hearing.  See the 
October 18, 1996 letter from the Veteran to the RO, page 4.  

A September 1997 RO rating decision granted service 
connection for a respiratory allergy as part of the service-
connected chronic sinusitis; the 50 percent rating which had 
previously been assigned was continued, effective July 2, 
1991.  

The Veteran's attorney submitted argument in August 1998 to 
the effect that the rhinitis should be separately rated from 
the sinusitis.  An April 1999 rating decision awarded a 
separate 10 percent evaluation for rhinitis, effective June 
30, 1997.  The Veteran's attorney perfected an appeal as to 
the effective date assigned, arguing that the rhinitis claim 
has been consistently pursued with the sinusitis claim and 
should therefore share its effective date of July 2, 1991.  
 
In its March 2005 decision, the Board determined that: (1) 
based upon the above-cited procedural history, the Veteran 
submitted a claim of entitlement to service connection for 
allergic rhinitis via the letter of Dr. Y.S.S., M.D. which 
was received at the RO on October 20, 1994; (2) the RO denied 
the claim of entitlement to service connection for allergic 
rhinitis (as part of a larger claim of entitlement o service 
connection for various respiratory disorders) in the June 
1995 rating decision; and (3) the Veteran perfected an appeal 
as to that claim, because the July 1996 substantive appeal 
specifically referred to "rhinitis," as did the 
presentation of the Veteran's attorney in connection with the 
Board hearing that same month.

Analysis

The Veteran has argued that he is entitled to an effective 
date of July 1, 1991 for allergic rhinitis (the day of his 
separation from his first period of service) because he (1) 
filed a claim of entitlement to service connection for 
allergic rhinitis in January 1993; or alternatively because 
of (2) the passage of the "Persian Gulf War Veterans' 
Benefits Act" on November 2, 1994 providing a two-year 
presumptive period for certain chronic disabilities.  The 
Board specifically rejected both of these arguments in the 
March 2005 decision.  In that decision, the board determined 
that the "date of the claim" for purposes of establishing 
an effective date was October 20, 1994,;and that the allergic 
rhinitis claim was implicitly denied by the RO in its June 
1995 decision, after which the Veteran perfected an appeal.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) [if 
the record shows the existence of an unadjudicated claim, 
raised along with an adjudicated claim, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run].  
The Court has indicated no error in this portion of the 
Board's decision; accordingly, these matters will not be 
further addressed.  

The problem with the Board's analysis, as indicated by the 
Court, was the Board's failure to provide adequate reasons 
and bases in its determination that the allergic rhinitis 
claim was "implicitly denied" in the August 1996 Board 
decision.  
This matter will be the focus of the Board's analysis.

The Court's recent decision Ingram v. Nicholson, 21 Vet. App. 
232 (2007), in which the pending claim doctrine was 
addressed, provides guidance.  The Court stated that where a 
RO decision discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not specifically deny the claim.  
See Ingram, 21 Vet. App. at 255.

The Veteran's attorney argues that "under certain 
circumstances, the Regional Office can implicitly deny a 
claim . . . The same analysis does not apply to cases at the 
Board.  This is so because, contrary to the RO, in order to 
decide a case, the Board must provide a written list of the 
'issues under appellate consideration' and 'an order granting 
or denying the benefits sought on appeal . . . Thus, by law 
and regulation, BVA decisions must be in writing, and there 
is no such thing as an 'implicit denial.'"  See the undated 
Brief in Support of Appellant's Claim, received at the Board 
on January 29, 2009.  Here, the Board did in fact provide a 
written decision in August 1996 which effectively denied the 
claim for service connection for allergic rhinitis.  
  
In its August 1996 decision, the Board considered the issue 
presented as a claim for service connection for a respiratory 
disorder.  The Board considered the evidence pertinent to all 
respiratory disorders in deciding which ones, if any, 
deserved service connection.  The Board reviewed all the 
evidence of record and issued a decision granting service 
connection for two specific respiratory disorders, sinusitis 
and asthma.  The Board's decision made note of the fact that 
the only respiratory disabilities which were present during 
service were sinusitis and asthma.  In so doing, the Board 
effectively denied service connection for any and all 
respiratory disorders other than sinusitis and asthma, 
including allergic rhinitis.  The August 1996 Board decision 
put the Veteran, who was represented by an attorney, on 
notice that his allergic rhinitis claim was being considered 
and rejected.  In short, the denial of service connection for 
any respiratory disorders aside from sinusitis and asthma was 
a denial of service connection allergic rhinitis.    

[The Ingram decision involved a claim at the RO level.  
Although the Court has not yet specifically addressed the 
pending claim doctrine with respect to Board decisions, in 
Payton v. Peake, No. 06-2180, 2008 WL 2962020 (unpublished 
disposition) the Court suggested that the Board could 
implicitly deny a claim.]

The Board has therefore determined that its August 1996 
decision, in denying the Veteran's broadly stated claim for 
service connection for a respiratory disorder (except for 
sinusitis and asthma) denied service connection for allergic 
rhinitis.   The next question for consideration is whether 
the Board's August 1996 decision as to the denial of service 
connection for allergic rhinitis is final.  This question 
involves an October 18, 1996 submission from the Veteran.  

It is undisputed that the Veteran did not appeal the August 
1996 Board decision to the Court.  In its memorandum 
decision, the Court stated that the "Board acknowledged 
receipt of [the Veteran's] October 1996 inquiry regarding the 
status of his rhinitis claim, but construed that letter as an 
application to reopen his allergic rhinitis claim . . . .  
The Board failed, however, to consider whether [the 
Veteran's] October 1996 submission should have been 
considered a motion for reconsideration by the Board because 
the Board had failed to explicitly adjudicate or provide 
adequate reasons or bases for its adjudication of his 
allergic rhinitis claim."  
Id. at 4-5.  The Court reasoned that if an unadjudicated 
motion for reconsideration of the August 1996 Board decision 
was pending, the Veteran could not have appealed to the Court 
and the August 1996 decision would not be final.  

For reasons detailed below, the Board has determined the 
October 1996 submission from the Veteran cannot be considered 
to be a motion for reconsideration.

The Board emphasizes that, contrary to the statement 
contained in the Court's Memorandum decision, and the 
assertions of the Court and the Veteran's attorney, the 
Veteran's October 1996 communication was not submitted to the 
Board.  
The Veteran's communication was addressed to "Rating 
Officer, Rating Board, Department of Veterans Affairs 
Louisville Regional Office", and it bears a date stamp from 
that facility [Emphasis as in original].  Furthermore, it was 
the RO, and not the Board, which acknowledged receipt of the 
October 1996 statement, which it construed as a claim to 
reopen.  See the November 6, 1996 letter from the RO to the 
Veteran; see also the January 1997 RO rating decision which 
lists as evidence "Letter from the [V]eteran received 10-18-
96."  

The Board wishes to make it clear that it has reviewed both 
the claims folder and the record on appeal at the Court and 
can find nothing which would suggest that a separate 
communication was sent by the Veteran directly to the Board.  
Nor is there anything which indicates that the Louisville RO 
forwarded the Veteran's October 1996 communication to the 
Board.  Nor was the Louisville RO remiss in not doing so; the 
plain language of the Veteran's communication did not include 
any indication that it was intended to be a reconsideration 
motion. 

Because the October 1996 submission was submitted to RO and 
not the Board, it cannot be considered to be a motion for 
reconsideration.  See 38 C.F.R. § 20.1001(b) (2008) [a motion 
for reconsideration must be filed with the Board].  

Moreover, the content of the Veteran's October 1996 
communication to the RO dealt with disability ratings the 
Veteran thought the RO should assign for his recently 
service-connected sinusitis and asthma and did not in any way 
suggest any error of fact or law on the part of the Board, as 
is required in a motion for reconsideration.  See 38 C.F.R. 
§ 20.1000 (2008).  The Veteran specifically stated that "The 
purpose of this letter is [to] hold the rating officer and 
members of the rating board accountable for fair and 
equitable compensation ratings for the conditions I suffer 
from."  See the October 18, 1996 letter, page 1 [Emphasis as 
in original].  He cited to the "neglect of the adjudication 
officers" at the RO who "unfairly denied my 
condition/diseases as service connected at the R/O."  Id. at 
3.  The Veteran cited to diagnostic codes for sinusitis and 
argued "your rating should reflect the 60 percent level."  
Id. at 2.  He asserted that "All I want now is a fair and 
equitable compensation ratings [sic] and a fair [and] 
equitable combined rating."  Id. at 4 [Emphasis as in 
original].  

The references to the Board  in the Veteran's October 1996 
statement to the RO indicated agreement with its August 1996 
decision.  The Veteran stated that the Board "ruled service 
connection now exists for asthma and sinusitis" and that due 
to statements made in the Board decision the Veteran "should 
have been fairly compensated in 1993."  Id. at 1 and 3.  He 
requested that the RO, not the Board, "provide impartial, 
fair and ethically accurate compensation to myself and all 
service connected Veterans."  Id. at 4.  Crucially, the 
Veteran did not state in the October 1996 submission that the 
Board failed to address the rhinitis claim, nor did he allege 
any "obvious error of fact or law" with the August 1996 
Board decision.  

Although cognizant of the fact that it must liberally 
construe statements from claimants, [see EF v. Derwinski, 1 
Vet. App. 324, 326 (1991)], the Board does not construe the 
October 1996 statement as a motion for reconsideration of the 
August 1996 Board decision.  The Veteran in essence agreed 
with the Board's August 1996 decision, and he specifically 
indicated that the purpose of the October 1996 statement was 
to present argument as to the disability ratings he should 
receive for his service-connected disabilities [which was not 
a matter before the Board in August 1996].  

The Board acknowledges the Veteran's assertion in the October 
1996 submission that "Should I not receive fair play I will 
appeal to the U.S. Court of Veterans Appeals."  See the 
October 18, 1996 letter, page 3.  However, this course of 
action was conditional upon the RO, and not the Board, 
failing to provide "a fair and equitable rating decision of 
80 percent or higher.  Ethics first.  I want the rating 
officer and the rating board to go by the rules" [Emphasis 
as in original].  Id.  No mention of the Board or the August 
1996 Board decision was made in this portion of the 
statement, and there is no suggestion that the Veteran 
intended to appeal the Board's August 1996 decision to the 
Court.  

Accordingly, for reasons stated above the Board finds that 
the October 1996 communication from the Veteran to the RO was 
not a motion for reconsideration and thus did not serve to 
delay any appeal to the Court as to the Board's August 1996 
decision.  Indeed, the Veteran appeared to indicate 
satisfaction with the Board's decision. Because the Veteran 
did not file a timely appeal to the Court, and the Board's 
August 1996 decision is final.  See 38 C.F.R. § 20.1100 
(2008).  

The Board further notes that this situation is 
distinguishable from that found in Jaquay v. Principi, 304 
F.3d 1276 (Fed. Cir. 2002), in which the United States Court 
of Appeals for the Federal Circuit determined that a motion 
for reconsideration of a prior Board decision which was 
misfiled with the RO was subject to the doctrine of equitable 
tolling.  In Jaquay, the document in question was addressed 
to the "Chairman of the Board of Veterans Appeals" and 
concluded by stating: "This is why I am asking the Board of 
Veterans Appeals for reconsideration.  Please review this 
reconsideration carefully because I intend to go to the Court 
of Veterans Appeals if my request is not granted."  See 
Jaquay at 1279.  Unlike the situation in Jaquay, the 
Veteran's October 1996 communication was specifically 
addressed to the RO, made no request to the Board for 
reconsideration and indeed appeared to agree with the Board's 
decision.  

In light of the Board's determination that Veteran's October 
1996 statement was not a motion for reconsideration, was not 
addressed to the board, was not sent to the board, and was 
not received by the Board, the Board need not consider 
whether its purported failure to respond to the October 1996 
correspondence was in violation of VA's duty to assist.  

The Board's inquiry now turns to whether the Veteran filed a 
claim of entitlement to service connection for allergic 
rhinitis between the date of the final Board decision, August 
30, 1996 and October 18, 1996, the current effective date in 
question for service connection for allergic rhinitis.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].
No communication was received from the Veteran or his 
attorney during this period.  There is nothing in the record 
which could be reasonably construed as a formal or informal 
claim to reopen the Veteran's claim of entitlement to service 
connection for allergic rhinitis prior to the October 18, 
1996 communication from the Veteran.  The Veteran and his 
attorney have pointed to none.  Accordingly, an effective 
date earlier than October 18, 1996 may not be assigned.  See 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(1)(ii), (r).

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that October 18, 1996 is the earliest effective date 
assignable for the award of service connection for allergic 
rhinitis as a matter of law.  The benefit sought on appeal is 
accordingly denied.

As a final matter, the Board notes that the Veteran's 
attorney argued in January 2009 "even if the rhinitis claim 
was decided by the Board's August 1996 decision 
. . . this letter meets the requirements to be considered a 
motion for reconsideration."  This statement is contingent 
on the Board's current decision and is unacceptably vague - 
it is unclear whether the attorney intends to file a motion 
for reconsideration of the August 1996 decision or of this 
decision.  Should the Veteran wish to raise a specific, 
timely motion for reconsideration he is referred to 38 C.F.R. 
§ 20.1000.

2.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis, currently 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's service-connected allergic rhinitis is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6522 [allergic or 
vasomotor rhinitis].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran through counsel has contended that he should be 
assigned a 50 percent rating under the criteria for rating 
bacterial rhinitis, Diagnostic Code 6523. In an October 2004 
letter, his attorney claimed that medical evidence of record, 
while not using the precise term, "rhinoscleroma" or the 
precise terminology defining rhinoscleroma, nevertheless 
shows that the Veteran has this condition.  The attorney 
noted a definition of rhinoscleroma as a chronic inflammatory 
disease of the nasopharyngeal mucosa characterized by the 
formation of granulomas.  The Veteran's attorney set forth a 
definition of "granuloma" as "a mass or nodule of 
chronically inflamed tissue" and then contended that the 
Veteran had rhinoscleroma because certain medical evidence 
showed abnormalities.  For example, a June 1997 CT scan 
showed mucosal thickening, opacification of multiple ethmoid 
air cells, a deviation of the nasal septum, and inflammatory 
changes.  The attorney concluded that the conditions 
described in these reports "demonstrate the presence of 
chronic infection comparable to that underlying the 
conditions of rhinoscleroma establishing the presence of 
bacterial rhinitis."

Rhinoscleroma is defined as "a chronic granulomatous process 
involving the nose, upper lip, mouth, and upper air 
passages."  See Stedman's Medical Dictionary 1545 (26th ed. 
1995).

The Veteran argues that he should be rated 50 percent under 
the criteria for bacterial rhinitis merely by relying on his 
own, or his attorney's, lay opinions as to medical matters.  
It is well established that those opinions are of no 
probative value.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran has had 
ample opportunity to secure and present competent medical 
evidence which is support of his contentions (1) that he has 
bacterial, rather than allergic, rhinitis and (2) that such 
bacterial rhinitis includes rhinoscleroma.  Such evidence has 
not been forthcoming.

Diagnostic Code 6522 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (allergic 
rhinitis).  There is no diagnosis of bacterial rhinitis of 
record.  For this reason alone, the assignment of Diagnostic 
Code 6532 [bacterial rhinitis] rather than Diagnostic Code 
6522 [allergic rhinitis] cannot be justified.  Moreover, 
there is no medical evidence indicating that the Veteran has 
rhinoscleroma.

In short, there is no medical evidence to support the 
Veteran's argument that Diagnostic Code 6523 should be 
employed.  The Board concludes that the service-connected 
disability, allergic rhinitis, is appropriately rated under 
the criteria for that specific disorder, allergic rhinitis, 
under Diagnostic Code 6522.

Specific rating criteria

As was alluded to above, the Court, in its memorandum 
decision, instructed the Board to provide reasons and bases 
as to why rating criteria in effect before October 18, 1996 
were inapplicable in this case.  See the Court's February 15, 
2008 decision, page 5.  

The schedular criteria for rating respiratory disorders were 
amended effective October 7, 1996.  See 61 Fed. Reg. 46720- 
46731 (1996).  The Board has already detailed above how the 
Veteran is not entitled to an effective date earlier than 
October 18, 1996 for the grant of service connection for 
allergic rhinitis.  Accordingly, the pre-October 18, 1996 
rating criteria in effect for allergic rhinitis are 
inapplicable in determining the Veteran's current disability 
rating for rhinitis.

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2008).  

Analysis

The Veteran's entitlement to a 30 percent rating for service-
connected allergic rhinitis is dependent upon objective 
evidence of polyps.  

The objective medical evidence is negative for the presence 
of polyps.  In October 1992, the Veteran was seen in a VA 
outpatient clinic and the assessment was sinusitis with a 
possible "component of allergic rhinitis."  No finding of 
polyps was noted on examination.  In February 1993, the 
Veteran was seen at a VA allergy clinic and the assessment 
included rhinitis.  No finding of polyps was noted on 
examination.

In March 1993, the Veteran was seen at a private clinic with 
primary concerns of asthma and sinus symptoms.  Examination 
revealed no evidence of nasal polyps. The treatment plan 
included an ENT (ear, nose, and throat) evaluation for the 
Veteran's continued sinus problems because the doctor noted 
that the Veteran "very well may have polyps, etc., as 
etiology of this."  In July 1993, the Veteran was seen by L. 
L., M.D., at the clinic who decided to refer him to K. B., 
M.D., "because of his chronic sinusitis and the possibility 
of polyps"  [Emphasis added by Board].  Dr. K. B. 
specifically noted in July 1993 and December 1993 that there 
were no polyps seen within the nose.  A CT scan of the 
sinuses and anterior rhinoscopy in August 1993 were negative 
for polyps.  HEENT (head, eyes, ear, nose and throat) 
examinations conducted in September and December 1993 by Dr. 
L. L. were unremarkable.  In December 1993, Dr. K. B. 
specifically stated that there were "no polyps that I can 
see within the nose."  In August 1994, Dr. L. L. noted under 
"S" or "subjective" findings that the Veteran was being 
seen for, among other things, "his chronic sinusitis with 
polyps."  However, objective examination was negative for 
polyps, as well as a subsequent examination of the nose in 
January 1994 prior to sinus surgery.

In a letter dated in November 1994, W.E.W., M.D., a private 
allergist, noted a diagnosis of seasonal and perennial 
allergic rhinitis; this letter reflected no findings on 
examination of the nose of polyps.  Dr. W.E.W. also wrote 
letters in February 1995, March 1996, March 1997, December 
1997 and May 1999 which reflected no findings of polyps.

On a November 1995 VA Maxillofacial CT scan, the radiologist 
noted, among other things, "bilateral localized broad-based 
polypoid soft tissue densities involving the maxillary 
sinuses consistent with sinusitis and retention cysts."  

Dr. K. B. did not note polyps upon examining the Veteran in 
November 1995 or in subsequent reports dated in 1996.  
Indeed, in January 1996 Dr. K.B. noted that "things look 
pretty good in the nose."  An October 1996 ENT examination 
was "unremarkable."  A February 1997 ENT consultation by 
J.C.M., M.D., showed no findings of polyps during examination 
of the nose with rigid telescope.  There was no mention of 
polyps in the nose in records by Dr. J.C.M dated from March 
to November 1997.  In August 1998, Dr. L. L. noted that the 
Veteran was "doing fairly well from the standpoint of his 
asthma and his allergies."

VA examination reports dated in October 1997 and February 
1999 included nasal examinations and reflected no evidence of 
polyps.  Similarly, April 1998 and March 1999 nasal 
examinations by Dr. J.C.M. indicate no evidence of polyps, 
and he specifically noted the Veteran's nose "looks quite 
good."  

In March 1999, the Veteran provided a history to Dr. J.C.M. 
of having seen a VA examiner "who told him he thought he saw 
a polyp in the right nasal passage."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a 
claimant's report of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence].  Upon examination the 
nasal passages, Dr. J.C.M. specifically noted: "No polyps 
were identified."    

On a February 2000 VA examination report, an HEENT 
examination was performed and the examiner noted a 
perforation of the nasal septum.  However, no finding of 
polyps was noted.

No more recent pertinent medical appears n the record.

The Veteran points to a November 1995 VA maxillofacial CT 
scan and an August 1994 outpatient record in which Dr. L. L. 
noted a subjective finding of "chronic sinusitis with 
polyps," as indicative of the presence of polyps.  See the 
September 1999 notice of disagreement, page 4.  These two 
records indicated the presence of polyps in association with 
sinusitis as opposed to rhinitis [as noted elsewhere in this 
decision, sinusitis is also service connected].  Moreover, 
even if the polyps were deemed to be associated with the 
allergic rhinitis rather than the sinusitis (which they were 
not) the records showing polyps are each dated before the 
October  1996 effective date of service connection for 
allergic rhinitis.  

Thus, the Board finds that, based on competent medical 
evidence of nasal examinations dating from 1996 through 
February 2000 which showed no polyps, and no evidence of 
polyps thereafter, the degree of disability manifested by the 
allergic rhinitis is properly compensated by the 10 percent 
disability rating which has previously been assigned.  The 
level of disability demonstrated on objective medical 
examination does not more nearly approximate the next higher 
level of disability which would call for the assignment of a 
30 percent rating because polyps have not been shown to be 
present during the entire period.

The board adds that the Veteran and his attorney have had 
ample opportunity to submit medical evidence indicating that 
polyps are associated with the service-connected allergic 
rhinitis.  They have not done so.  See 38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
allergic rhinitis has not changed appreciably since October 
18, 1996.  As has been discussed in some detail above, there 
appear to have been no medical findings and no other evidence 
of nasal polyps which would allow for the assignment of a 
disability rating other than the currently-assigned 10 
percent at any time during the period of time here under 
consideration.  

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, October 18, 1996.  
Staged ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his attorney expressly raised the 
matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  Moreover, the 
Veteran and his attorney have not identified any factors 
which may be considered to be exceptional or unusual with 
respect to the service-connected allergic rhinitis, and the 
Board has been similarly unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected allergic 
rhinitis.  There is no unusual clinical picture presented; 
examination, as described above, have noted nothing 
remarkable, and there has been nothing added to the medical 
record as to this disability for almost a decade.  Nor is 
there any other factor which takes the disability outside the 
usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's allergic rhinitis presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected allergic rhinitis.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to an effective date earlier than October 18, 
1996 for the grant of service connection for allergic 
rhinitis is denied.

Entitlement to an increased rating for service-connected 
allergic rhinitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


